Citation Nr: 0740942	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-24 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from May 2003 and February 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied entitlement to service connection for 
the claimed conditions.  

In August 2007, the veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Montgomery RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The medical evidence supports a finding that the 
veteran's peripheral neuropathy is due to his inservice 
exposure to Agent Orange while serving in the Vietnam War.

2.  Bilateral carpal tunnel syndrome was not present in 
service or until years thereafter, nor is it etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the upper 
and lower extremities is warranted.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Bilateral carpal tunnel service was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letters issued in October 2003 and January 2005, 
subsequent to the initial adjudication of the claims, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection for peripheral neuropathy 
and carpal tunnel syndrome.  The letters also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the October 2003 VCAA 
letter contained a notation that the veteran should provide 
VA with information describing additional evidence that would 
support his claim for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to this claim.  With 
respect to his claim for entitlement to service connection 
for bilateral carpal tunnel syndrome, the January 2005 VCAA 
letter specifically noted that the veteran should submit any 
additional evidence in his possession.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the October 2003 and January 2005 letters.  
While he did not receive information regarding the effective 
date or disability rating elements of his claim until March 
2006, since the claim for entitlement to service connection 
for bilateral carpal tunnel syndrome is being denied, no 
disability rating or effective date will be assigned.  
Therefore, the veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In addition, the Board has 
determined that service connection is warranted for the 
veteran's claimed peripheral neuropathy of the upper and 
lower extremities and the RO will have the opportunity to 
provide the veteran with notice concerning the effective date 
and increased rating elements of the claim prior to 
implementing the Board's decision.  Therefore, the veteran is 
not prejudiced by the lack of notice on these elements.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the December 2006 SSOC on a de novo basis.  Therefore, any 
timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations for his 
claimed disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Peripheral Neuropathy of the Upper and Lower Extremities

Service connection may be allowed on a presumptive basis for 
certain conditions, such as acute and subacute peripheral 
neuropathy, as a result of exposure to herbicides.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, the claimed disability is clearly shown, as the 
veteran has a medical diagnosis of peripheral neuropathy, 
confirmed by VA and private physicians based on the results 
of EMGs and nerve conduction studies.  The provisions of 
presumptive service connection are not for application here 
as the veteran's peripheral neuropathy was not shown by 
medical evidence within the requisite period following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
[The term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.]

However, even if a veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002).  In-service exposure to herbicides (such as 
Agent Orange) is conceded due to the veteran's service in 
Vietnam.

Although the presumptive route to service connection is 
foreclosed, the veteran is certainly free to seek to service 
connection for peripheral neuropathy via the direct route, by 
showing that his peripheral neuropathy is related to service.  
See Combee, supra.  As this is a medical question, the Board 
looks to the medical evidence of record.

The Board notes that while the veteran's upper and lower 
extremities were found to be normal at the time of his 
retirement examination, his service medical records contain 
multiple complaints for numbness and tingling in his arms and 
legs.  In addition, following a November 2003 nerve 
conduction study, the veteran's private physician noted that 
while he might not be able to determine a definite etiology 
for the veteran's peripheral neuropathy, it was most likely a 
residual from his exposure to Agent Orange.  While this 
opinion is speculative, the record also contains the opinion 
of the October 2003 VA examiner who, after reviewing the 
veteran's claims folder and service medical records, found 
that it was at least as likely as not that the veteran's 
peripheral neuropathy was secondary to his Agent Orange 
exposure.  

The Board notes that the record also contains a November 2006 
statement from a second VA physician who found that the 
veteran did not fulfill the requirements for a diagnosis of 
peripheral neuropathy from exposure to Agent Orange.  
However, this statement was made in response to instructions 
from the RO pertaining to the criteria associated with 
service connection on a presumptive basis.  In fact, the 
rationale for the examiner's opinion was the lack of medical 
evidence of peripheral neuropathy within a year from the 
veteran's military service in Vietnam.  As noted above, the 
Board has found that service connection is not warranted on a 
presumptive basis and therefore finds that the November 2006 
statement (pertaining to service connection on a presumptive 
basis) does not oppose the opinion of the October 2003 VA 
examiner who addressed the issue of service connection on a 
direct basis.  

The Board finds that the preponderance of the evidence 
establishes that the veteran's peripheral neuropathy of the 
upper and lower extremities was incurred as a result of his 
exposure to herbicides during his active duty service.  
Therefore, service connection is warranted for this 
disability. 


Bilateral Carpal Tunnel Syndrome

The veteran contends that he incurred bilateral carpal tunnel 
syndrome during active duty service.  Service medical records 
show that the veteran complained of numbness in his upper 
extremities in June 1974 and September 1983.  No diagnosis of 
carpal tunnel syndrome was rendered.  In October 1988 the 
veteran complained of swelling in his hands.  The assessment 
was probable rheumatoid arthritis.  X-rays showed no 
significant bone, joint, or soft tissue pathology.  The 
report of the veteran's examination for retirement from 
service showed that clinical evaluation of the upper 
extremities was normal.  The summary of defects and diseases 
include a notation of arthritis, without specifying the 
location.  There were no specific diagnoses with respect to 
the wrists or hands.  In short, carpal tunnel syndrome was 
not shown during service, at separation, or for many years 
thereafter. 

Although the medical evidence establishes that the veteran 
has been diagnosed with bilateral carpal tunnel syndrome, 
there is no medical evidence diagnosing this condition until 
many years after the veteran's discharge from service.  In 
this regard, the Board notes that while the veteran gave a 
history of carpal tunnel syndrome to his private physician in 
June 2000, the earliest diagnosis of the condition was at the 
veteran's February 2003 VA examination.  At that time, the 
veteran was noted to have a positive Tinel's sign 
bilaterally.  The examiner noted that while the veteran was 
found to have degenerative disease of the cervical spine 
which could cause some numbness of the hands, it would not 
cause the observed Tinel's sign.  The diagnosis was carpal 
tunnel syndrome, bilaterally.  The Board finds it pertinent 
that the veteran was not diagnosed with carpal tunnel 
syndrome until more than ten years after his separation from 
active duty service.  The lengthy period from separation to 
first diagnosis is evidence against a finding of continuity 
of symptomatology since service, and it weighs heavily 
against any claim for direct service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the bilateral carpal 
tunnel syndrome first diagnosed years after service and any 
aspect of his period of service.  The Board notes that in a 
November 2006 medical opinion, after reviewing the veteran's 
claims folders, a VA physician noted that the veteran's 
service medical records showed a variety of problems, but did 
not show complaints consistent with carpal tunnel syndrome. 

In essence, the only evidence in support of the veteran's 
claim that his bilateral carpal tunnel syndrome is related to 
service comes from his own statements.  The Board does not 
doubt the sincerity of the veteran's belief that his 
bilateral carpal tunnel syndrome is due to service, and is 
aware that the veteran is quite competent to render an 
opinion as to having symptoms.  As a lay person, however, 
without appropriate medical training and expertise, he simply 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent medical evidence 
is against a finding of in-service carpal tunnel syndrome, or 
a finding of any nexus between the post service diagnosis of 
bilateral carpal tunnel and service.  As such, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


